DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because the ABSTRACT and SUMMARY OF THE INVENTION of the specification appear incorrectly reflecting what is described in the “description of embodiments” and what is illustrated in the drawings.  The Abstract and the Summary of the Invention essentially reflect subject matters recited in the claims which also appears inaccurately reflecting the disclosed invention (See detailed explanation below in the claim rejections).  
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
st embodiment) and a second device 1A (2nd embodiment).  
The claims appear to recite all those components as common components with both devices (1 and 1A).  For example, the claims recite the cylindrical case (2/2A) as one cylindrical case, and the cover (5/5A) as one cover.  However, the “description of embodiments” expressly describes the cylindrical case (2/2A) to be provided as two different cylindrical cases (2 and 2A), and the cover (5/5A) to be provided as two different covers 5 and 5A (See specification page 17, line 22 – page 18, line11).  Furthermore, because the claims fail to recite the cylindrical case (2/2A) as two different cylindrical cases (2 and 2A) and the cover (5/5A) as two different covers (5 and 5A), the claims appear to recite limitations that cannot be satisfied.
Detailed Explanation:  
According to the disclosed invention as described in the “description of embodiments” and illustrated with figs. 3, 10, 12 and 7, 15, 16 (reproduced and annotated below), the holder 8 holds a circuit substrate 7.  The holder 8 comprises an engaging projection 82-83 (Figs. 3, 7).  The holder 8 may be installed in a first posture so as to make a first physical quantity measuring device 1 (1st embodiment; Figs. 3, 10, 12).  The holder 8 may otherwise be installed in a second posture so as to make a second physical quantity measuring device 1A (2nd embodiment; Figs. 7, 15, 16).  In the second posture, the holder 8 is installed upside down relative to the first posture.
The devices 1 and 1A have essentially all common components except for a cylindrical case 2/2A and a cover 5/5A.  The cylindrical case 2 and the cover 5 are with the first device 1.  The cylindrical case 2A and the cover 5A are with the second device 1A.

    PNG
    media_image1.png
    768
    541
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    870
    406
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    798
    489
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    806
    493
    media_image4.png
    Greyscale
   
    PNG
    media_image5.png
    922
    443
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    638
    433
    media_image6.png
    Greyscale

st embodiment), the holder 8 is in the first posture (Figs. 3, 10, 12 above).  The engaging projection 82-83 of the holder 8 engages with an engagement groove 41-42 of a connector 4 (Fig. 3).  As such, the connector 4 holds the holder 8 to be inserted into a cylindrical case 2 (Fig. 10).  After insertion of the holder 8, the connector 4, the cylindrical case 2, and a cover 5 (with a signal transmitting member 11) are welded together so as to make the first device 1 (as shown in fig. 12).  Because of the welding, the first device 1 may have welding splatters inside the cylindrical case 2.  The welding splatters could cause adverse effects.  Thus, the first device 1 may be used in many measuring applications but preferably not in a “clean room” application.
In the second device 1A (2nd embodiment), the holder 8 is in the second posture (Figs. 7, 15, 16 above).  The holder 8 is upside down relative to the first posture.  The engaging projection 82-83 of the holder 8 engages with an engagement groove 511A-512A of a cover 5A (Fig. 7).  The cover 5A (Fig. 7) is different than the cover 5 (Fig. 3).  As such, the cover 5A holds the holder 8 to be inserted into a cylindrical case 2A which has been welded to the connector 4 prior to insertion of the holder 8 (as shown in fig.15).  The cylindrical case 2A (Fig.15) is different than the cylindrical case 2 (Fig. 10).  Prior to insertion of the holder 8, all welding splatters can easily be cleaned off (both outside and inside of the cylindrical case 2A).  After insertion of the holder 8, the cover 5A (with a signal transmitting member 11) is attached to the cylindrical case 2A by crimping a fitting ring 24A of the cylindrical case 2A onto and around the cover 5A (as shown in fig. 16).  Because of having no welding splatters (which otherwise could cause adverse effects), the second device 1A thus may be used in a “clean room” application.
As seen, the devices 1 and 1A have all same components except for the cylindrical case 2(2A) and the cover 5(5A).  The cylindrical cases 2 and 2A are different from each other.  The 
Evidently, the devices 1 and 1A are made by two different methods which appear to incur different costs.  A user can decide to buy one of the devices 1 and 1A based on a particular application, and cost.  A cost difference between the devices 1 and 1A, nevertheless, appears to be less than if the devices 1 and 1A were to be made conventionally using less common components.
Going forwards with examination, claims 1 and 3-11 are interpreted to be:


--1.    A physical quantity measuring device comprising: 

a sensor module (6) configured to detect a physical amount; 
a joint (3) attached with the sensor module (6);
an annular connector (4) configured to be connected to a first open end (21) of a first cylindrical case (2) and the joint (3), and also to be connected to a first open end (21A) of a second cylindrical case (2A) and the joint (3);
a circuit substrate (7) attached with an electronic circuit configured to receive a signal detected by the sensor module (6);

a holder (8) holding the circuit substrate (7), wherein
the holder (8) comprising a first end (811) and a second end (812) is configured to be housed in a first cylindrical case (2) in a first cover (5) placed to a second open end (22) of the first cylindrical case (2) when the holder (8) is in the first posture, 
the holder (8) comprises, at the first end (811), an engaging projection (83) when the holder (8) in in the first posture,
and wherein
the holder (8) comprising the first end (811) and the second end (812) is configured to be housed in a second cylindrical case (2A) in a second posture, the second end (812) being in contact with the connector (4) and the first end (811) being engaged with a second cover (5A) placed to a second open end (22A) of the second cylindrical case (2A) when the holder (8) is in the second posture, and
the holder (8) comprises, at the first end (811), the engaging projection (83) engaged with a second engagement groove (512A) provided to the second cover (5A) when the holder (8) in in the second posture.--

--3.    The physical quantity measuring device according to claim 1, wherein
the circuit substrate comprises an electronic adjuster configured to adjust the electronic circuit,
the electronic adjuster comprises at least one operated portion that is disposed facing a circumferential surface of the cylindrical cases,
each of the cylindrical cases comprises at least one operation hole at a position corresponding to the at least one operated portion on the circumferential surface, and
the physical quantity measuring device further comprises at least one cap member detachably attached over the at least one operation hole.--

--4.    The physical quantity measuring device according to claim 3, wherein
the at least one operated portion comprises a first operated portion for span adjustment and a second operated portion for zero adjustment,
the at least one operation hole comprises a first operation hole provided at a position corresponding to the first operated portion and a second operation hole provided at a position corresponding to the second operated portion,
the at least one cap member comprises a first cap member configured to close the first operation hole and a second cap member configured to close the second operation hole,
the second cap member comprises a second cap body configured to close the second operation hole and a second cap connector extending from the second cap body and comprising an insertion hole, and
the first cap member comprises a fastening portion configured to be inserted in the insertion hole and the first operation hole and to fasten the second cap member to the circumferential surface of the cylindrical cases.--

--5.    The physical quantity measuring device according to claim 1, wherein
the circuit substrate is rectangular in a plan view and a longitudinal direction of the circuit substrate is directed along [[a]] center axis of the cylindrical cases,

the holder body comprises: an engagement portion configured to restrict a movement of the circuit substrate in the longitudinal direction; and a hook configured to restrict a movement of the circuit substrate in a direction intersecting the longitudinal direction.--

--6.    The physical quantity measuring device according to claim 1, wherein
the second cover is attached to the second cylindrical case by crimping the second open end of the second cylindrical case.--

--7.    The physical quantity measuring device according to claim 1, wherein
the holder comprises a beam elastically deformable in a direction along [[the]] center axis of the cylindrical cases and provided at a part of the second end of the holder, where the beam is capable of contacting with the connector and the covers.--

--8.    The physical quantity measuring device according to claim 1, further comprising:
a signal transmitting member provided to the covers and configured to be electrically connected to the circuit substrate, and
a shield member configured to electrically connect the circuit substrate to the cylindrical cases, wherein
the holder comprises a shield-member attachment portion to which the shield member is attachable,

the shield member is attached to the first attachment portion when the holder in the first posture is housed in the first cylindrical case, and the shield member is attached to the second attachment portion when the holder in the second posture is housed in the second cylindrical case.--

--9.    The physical quantity measuring device according to claim 8, wherein
the shield member comprises: a shield member body that is attached to the first attachment portion or the second attachment portion and is configured to be electrically connected to the circuit substrate; and a claw extending from the shield member body, a tip end of the claw being configured to be electrically connected to the cylindrical cases, and
the shield member body is attached to the first attachment portion or the second attachment portion with the tip end of the claw facing the first end of the holder.--

--10.    A    manufacturing method of the physical quantity measuring device according to claim 1, the method comprising:
holding the circuit substrate with the holder;
engaging the engaging projection of the holder with the first engagement groove of the connector connected to the joint;
housing the holder in the first posture into the first cylindrical case from the first open end of the first cylindrical case;
first cylindrical case; and
secondly welding the first cover to the second open end of the first cylindrical case.--

--11.    A    manufacturing method of the physical quantity measuring device according to claim 1, the method comprising:
welding the connector connected to the joint to the first open end of the second cylindrical case;
cleaning a welded portion between the second cylindrical case and the connector; 
holding the circuit substrate with the holder;
engaging the engaging projection of the holder with the second engagement groove of the second cover;
housing the holder in the second posture into the second cylindrical case from the second open end of the second cylindrical case and bringing the second end of the holder into contact with the connector; and
crimping the second open end of the second cylindrical case to attach the second cover to the second cylindrical case.--

Reasons for Allowance
Claims 1-11 would be allowed if the above objections and rejections were overcome.   The following would be an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter:  
“wherein
the holder (8) comprising a first end (811) and a second end (812) is configured to be housed in a first cylindrical case (2) in a first posture, the first end (811) being engaged with the connector (4) and the second end (812) being in contact with a first cover (5) placed to a second open end (22) of the first cylindrical case (2) when the holder (8) is in the first posture, and
the holder (8) comprises, at the first end (811), an engaging projection (83) engaged with a first engagement groove (41) provided to the connector (4) when the holder (8) in in the first posture,
and wherein
the holder (8) comprising the first end (811) and the second end (812) is configured to be housed in a second cylindrical case (2A) in a second posture, the second end (812) being in contact with the connector (4) and the first end (811) being engaged with a second cover (5A) placed to a second open end (22A) of the second cylindrical case (2A) when the holder (8) is in the second posture, and
the holder (8) comprises, at the first end (811), the engaging projection (83) engaged with a second engagement groove (512A) provided to the second cover (5A) when the holder (8) in in the second posture.”
(Claims 2-11 are dependent on claim 1.)

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN (Wyn) Q. HA whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN Q. HA/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        February 16, 2021